Case 2:17-cv-12979-CCC-MF Document 30 Filed 08/21/20 Page 1 of 8 PageID: 1475




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

 ____________________________________
 SHELTON OLIVER, DONNIE BAKER and                :
 KHADER MOHIUDDIN, individually and              :
 on behalf of all others similarly situated,     :
                                                 :   Civil Action No. 2:17-cv-12979-CCC-MF
                          Plaintiffs,            :
                                                 :
                     v.                          :
                                                 :   ORDER GRANTING PRELIMINARY
 BMW OF NORTH AMERICA, LLC,                      :   APPROVAL OF CLASS ACTION
                                                 :   SETTLEMENT
                   Defendant.                    :
 ____________________________________            :
                                                 :




       WHEREAS, pursuant to Rules 23(a), 23(b)(3), and 23(e) of the Federal Rules of Civil

Procedure, the parties seek entry of an order preliminarily approving the settlement of this action

pursuant to the settlement agreement fully executed on or about July 14th, 2020 (the “Settlement

Agreement” or “Settlement”), which, together with its attached exhibits, sets forth the terms and

conditions for a proposed settlement of the Action and dismissal of the Action with prejudice; and

       WHEREAS, the Court has read and considered the Settlement and its exhibits, and

Plaintiffs’ Unopposed Motion for Preliminary Approval;

       NOW, THEREFORE, IT IS ON THIS 21 DAY OF AUGUST, 2020, ORDERED

THAT:

       1.   This Order incorporates by reference the definitions in the Settlement, and all terms

used in this Order shall have the same meanings as set forth in the Settlement.
Case 2:17-cv-12979-CCC-MF Document 30 Filed 08/21/20 Page 2 of 8 PageID: 1476




       2.   The Court preliminarily approves the Settlement as being within the realm of

reasonableness to the Settlement Class, subject to further consideration at the Final Approval

Hearing described below.

       3.   Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Court certifies, solely

for purposes of effectuating the Settlement, the Settlement Class as follows:

            All current (as of the Effective Date) and former owners and lessees in
            the United States of certain of the following U.S.-specification BMW
            vehicles registered and operated in the United States, the District of
            Columbia, and Puerto Rico:

             Model Years         Models
             2008-2013           135i
             2007-2013           335i, 335i xDrive, 335is Convertible
             2008-2016           535i, 535i xDrive, 535i Active Hybrid,
             2012-2017           640i, 640i xDrive
             2010-2015           740i, 740Li
             2012-2015           X1 3.0si
             2011-2017           X3 xDrive
             2015-2018           X4 xDrive, X4 M40i
             2007-2013           X5 3.0si, X5 xDrive30i , X5 xDrive
             2008-2019           X6 sDrive, X6 xDrive
             2009-2016           Z4 sDrive
            Model Years and Models are not fully indicative of actual Class
            Vehicles, which depends on production date.


       4.   Excluded from the Class are: Defendant, as well as Defendant’s affiliates, employees,

officers, and directors, attorneys, agents, insurers, third-party providers of extended

warranty/service contracts, franchised dealers, independent repair/service facilities, fleet owners

and operators, rental companies and vehicles, the attorneys representing Defendant in this case,

the Judges and Mediator to whom this case is assigned and their immediate family members, all

persons who request exclusion from (opt-out of) the Settlement, vehicles purchased from salvage

yards, vehicles with a salvage title or deemed a total loss, anyone claiming personal injury or

property damage other than to a Class Vehicle or through subrogation, all persons who previously

                                                 2
Case 2:17-cv-12979-CCC-MF Document 30 Filed 08/21/20 Page 3 of 8 PageID: 1477




released any claims encompassed in this Settlement, and vehicles registered or transported outside

the United States.

       5.   The Court appoints Kantrowitz, Goldhamer & Graifman, P.C. and Thomas P. Sobran,

Esq. as Settlement Class Counsel for the Settlement Class. Any Settlement Class Member may

enter an appearance in the action, at his, her, or its own expense, either individually or through

counsel. However, if they do not enter an appearance, they will be represented by Settlement Class

Counsel.

       6.   The Court appoints Plaintiffs Shelton Oliver, Donnie Baker, and Khader Mohiuddin

as Settlement Class Representatives.

       7.   The Court preliminarily finds, solely for purposes of the Settlement, that: (a) the

Settlement Class is so numerous that joinder of all Settlement Class Members in the Action is

impracticable; (b) there are questions of law and fact common to the Settlement Class that

predominate over any individual questions; (c) the claims of the Settlement Class Representatives

are typical of the claims of the Settlement Class; (d) the Settlement Class Representatives and

Settlement Class Counsel have and will continue to fairly and adequately represent and protect the

interests of the Settlement Class; and (e) a class action is superior to all other available methods

for the fair and efficient adjudication of the controversy. The Court preliminarily finds that

certification of the Settlement Class is appropriate when balanced against the risks relating to

further litigation. It further appears that extensive and costly investigation, research, and discovery

have been conducted such that the attorneys for the parties are reasonably able to evaluate the

benefits of settlement, which will avoid substantial additional costs to the parties and reduce delay

and risks associated with this action. It further appears that the Settlement has been reached as a

result of intensive, arm’s-length negotiations using an experienced third-party neutral.



                                                  3
Case 2:17-cv-12979-CCC-MF Document 30 Filed 08/21/20 Page 4 of 8 PageID: 1478




       8.    The Court approves the form and content of the Settlement Class Notice (Exhibit A to

the Settlement Agreement) and Claim Form (Exhibit B to the Settlement Agreement). The Court

finds that the mailing of the Settlement Class Notice in the manner set forth in the Settlement, as

well as the establishment of a settlement website and toll-free number, satisfies due process. The

foregoing is the best notice practicable under the circumstances and shall constitute due and

sufficient notice to all Settlement Class Members entitled to Settlement Class Notice. The Court

authorizes the Parties to make non-material modifications to the Settlement Class Notice and

Claim Form prior to publication if they jointly agree that any such changes are appropriate.

       9.      The Court directs that, if they have not already done so, Defendant’s Counsel shall

provide notice under the Class Action Fairness Act, 28 U.S.C. § 1715 to the States’ Attorneys

General within ten (10) days from the date of this Order.

       10.     The Court appoints Rust Consulting as the Claims Administrator. The Claims

Administrator is directed to perform all settlement administration duties set out in the Settlement

Agreement, including:

               a.       Establishing, maintaining, and administering a website, on or before

November 7, 2020 (seventy-five (75) days after this Order) dedicated to the Settlement which (i)

will provide information about the Settlement, including all relevant documents and (ii) will

provide a means by which Settlement Class Members may submit their claims by U.S. Mail or

through an online portal on the website.

               b.       Disseminating Settlement Class Notice on or before November 22,

2020 (ninety (90) days after the date of this Order) by:

                        i.    Individual direct mail (first class) notice regarding the Settlement

will be sent to all current and former owners and lessees of Class Vehicles using BMW NA’s



                                                 4
Case 2:17-cv-12979-CCC-MF Document 30 Filed 08/21/20 Page 5 of 8 PageID: 1479




database and information from state motor vehicle agencies obtained by Experian Information

Solutions, Inc. or similar provider; and

                        ii.    Publication on a website to be established and maintained by the

Claims Administrator.

       11.     If Settlement Class Members do not wish to participate in the Settlement Class they

may exclude themselves. All requests to be excluded from the Settlement Class must be in writing,

sent to the Claims Administrator at the addresses set forth in the Settlement Class Notice, and

postmarked on or before the Opt-Out Deadline, which is January 8, 2021 (one hundred and

thirty (130) days after the date of this Order).

               a.       Any request for exclusion must (1) state the Settlement Class Member’s full

name and current address; (2) identify the model year, model, and Vehicle Identification Number

(“VIN”) of his/her Class Vehicle(s) and the date(s) of purchase or lease; and (3) specifically and

clearly state his/her desire to be excluded from the Settlement and from the Settlement Class. No

Request for Exclusion will be valid unless all of the information described above is included. All

Settlement Class Members who exclude themselves from the Settlement Class will not be eligible

to receive any benefits under the settlement, will not be bound by any further orders or judgments

entered for or against the Settlement Class, and will preserve their ability to independently pursue

any claims they may have against BMW NA and other Released Persons.

       12.     Any Settlement Class Member who has not previously submitted a Request for

Exclusion may object to the Settlement and appear at the Final Approval Hearing to support or

oppose the approval of the Settlement Agreement.

               a.       The following information must be provided in the Settlement Class

 Member’s written objection: (1) his/her full name, current address, and current telephone number;



                                                   5
Case 2:17-cv-12979-CCC-MF Document 30 Filed 08/21/20 Page 6 of 8 PageID: 1480




 (2) the model year and model of his/her Class Vehicle(s), as well as the VIN of his/her Class

 Vehicle(s) and the date(s) of purchase or lease; (3) whether the objection applies only to the

 objecting Class Member, to a specific subset of the Class, or to the entire Class; (4) a statement

 of the position(s) the objector wishes to assert, including the factual and legal grounds for the

 position; (5) provide copies of relevant repair history or other proof that the objector has owned

 or leased the Settlement Class Vehicle (i.e., a true copy of a vehicle title, registration, or license

 receipt); and (6) any other documents that the objector wishes to submit in support of his/her

 position. To be valid, an objection also must include a detailed statement of each objection

 asserted, including the grounds for objection. In addition, any Settlement Class Member objecting

 to the Settlement must provide a detailed statement of any objections to any other class action

 settlements submitted in any court, whether state, federal, or otherwise, in the United States in the

 previous five (5) years. If the Settlement Class Member has not objected to any other class action

 settlement in any court in the United States in the previous five (5) years, he/she must

 affirmatively so state in the written materials provided in connection with the objection to this

 Settlement.

               b.      All objections and requests to appear at the Final Approval Hearing must

 be in writing, sent to the Clerk of this Court, the Claims Administrator, Settlement Class Counsel,

 and Defendant’s Counsel at the addresses set forth in the Settlement Class Notice. All objections

 and requests to appear must be postmarked on or before January 8, 2021 (one hundred and

 thirty (130) days after the date of this Order).

       13.     Any Settlement Class Member who does not object in the manner provided in this

Order shall be deemed to have waived such objections and shall forever be foreclosed from




                                                    6
Case 2:17-cv-12979-CCC-MF Document 30 Filed 08/21/20 Page 7 of 8 PageID: 1481




objecting to the fairness, reasonableness, or adequacy of the proposed settlement and any judgment

approving the settlement.

       14.     Settlement Class Counsel shall file their motion for an award of attorneys’ fees,

inclusive of costs, expenses, and Settlement Class Representative Service Payments by December

2, 2020 (one hundred (100) days after the date of this Order).

       15.     Settlement Class Counsel shall file their Final Approval Motion by January 23,

2021 (one hundred and forty five (145) days after the date of this Order).

       16.     At least ten days before the Final Approval Hearing, Defendant shall file an

affidavit from the Claims Administrator (i) indicating the number of claims, requests for exclusion,

and objections submitted by Settlement Class Members to date; and (ii) attesting that Settlement

Class Notice was disseminated in a manner consistent with the terms of this Settlement Agreement

and the Class Action Fairness Act, 28 U.S.C. § 1332(d), or those otherwise required by the Court.

       17.     The Court hereby schedules the Final Approval Hearing for February 18, 2021

at 10:00 a.m. (not less than one hundred and sixty (160) days after the date of this Order). The

Final Approval Hearing will take place in the United States District Court for the District of New

Jersey, Martin Luther King, Jr. Federal Building & U.S. Courthouse, 50 Walnut Street, Newark,

New Jersey 07102, to determine whether the proposed Settlement should be approved as fair,

adequate, and reasonable, and whether a judgment should be entered approving the

Settlement, and whether Settlement Class Counsel’s application for attorneys’ fees, expenses and

Settlement Class Representative Service Payments should be approved. The Court may adjourn

the Final Approval Hearing without further notice to Settlement Class Members.




                                                 7
Case 2:17-cv-12979-CCC-MF Document 30 Filed 08/21/20 Page 8 of 8 PageID: 1482




       18.    Settlement Class Members shall have until the later of thirty (30) days after entry

of the Final Approval Order or the Effective Date of the Settlement to submit Claim Forms. Claim

Forms must be postmarked by that date to be considered timely.




                                           Honorable Mark Falk
                                           United States Magistrate Judge




                                               8
